DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant Application No. 17/466161, filed on 9/3/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,138,162. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant of each other.
Instant Application
U.S. Patent No. 11,138,162
Claim 1:
A computer implemented method for processing data in a database system, comprising: 

(a) displaying, on a graphical user interface (GUI), a mind map comprising a plurality of nodes and one or more directed links; 


(b) receiving, within the GUI, a user input for creating a new node and a new directed link between the new node and a node selected from the plurality of nodes in the mind map, wherein each node of the plurality of nodes represents a data set; and 












(c) creating, for the new directed link, an entry in a first data structure in a database, which entry in the first data structure comprises an identifier of a relation and a name of the relation.
Claim 1:
A computer implemented method for processing data in a database system, comprising: 

(a) displaying, on a graphical user interface (GUI), a mind map comprising a plurality of nodes and one or more directed links; 

(b) receiving, within the GUI, a user input for creating a new node and a new directed link between the new node and a node of the plurality of nodes in the mind map; 




(c) creating, for the new node, (i) an entry in a first data structure in a database, which entry in the first data structure comprises a data set identifier and a set name, and (ii) an entry in a second data structure in the database, which entry in the second data structure comprises an identifier of a property of the new node and the data set identifier; and 

(d) creating, for the new directed link, an entry in a third data structure in the database, which entry in the third data structure comprises an identifier of a relation and a name of the relation.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements "(c) creating, for the new node, (i) an entry in a first data structure in a database, which entry in the first data structure comprises a data set identifier and a set name, and (ii) an entry in a second data structure in the database, which entry in the second data structure comprises an identifier of a property of the new node and the data set identifier " of claims 1-10 of U.S. Patent No. 11,138,162 to arrive at the claims 2-16 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 7, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunker et al (US 8,364,623 B1) in view of Bruckner (US 6,208,992 B1).
As to claims 2 and 11, Bunker teaches A computer implemented method for processing data in a database system, comprising: 
(a) displaying, on a graphical user interface (GUI), a mind map comprising a plurality of nodes and one or more directed links (Bunker shows a mind map with nodes and relationships in Figures 4 and 5.); 
(b) receiving, within the GUI, a user input for creating a new node and a new directed link between the new node and a node selected from the plurality of nodes in the mind map, wherein each node of the plurality of nodes represents a data set (Bunker discloses customizing a mind map such as adding new relationship between existing nodes or adding new nodes and the new relationships those new nodes in column 14, line 52-64); and 
(c) creating, for the new directed link, an entry in a first data structure in a database (Bunker discloses a relational database stores new nodes and relationships created from the mind map customization in column 15, lines 1-5).
Bunker fails to explicitly recite the entry in the first data structure comprises an identifier of a relation and a name of the relation.
However, Buckner teaches the entry in the first data structure comprises an identifier of a relation and a name of the relation (Buckner discloses storing entities and their relationships as entries in a database table via unique, numeric key (identifier). Buckner also discloses that each entry is supplemented by a descriptor of the relationship. See column 5, line 64 through column 6, line 10).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the teachings of Bunker to incorporate the storing data from a database in a store of an information system as taught by Buckner for the purpose of allowing effective use of the physical store (see Buckner column 3, lines 57-60).
As to claims 3 and 12, Bunker further teaches the new node is the selected node, and wherein the new directed link represents a self-relation (Bunker discloses customizing a mind map such as adding new relationship between existing nodes or adding new nodes and the new relationships those new nodes in column 14, line 52-64).
As to claims 4 and 13, Bunker further teaches wherein the new node is different from the selected node (Bunker discloses customizing a mind map such as adding new relationship between existing nodes or adding new nodes and the new relationships those new nodes in column 14, line 52-64).
As to claims 5 and 14, Buckner further teaches wherein the name of the relation comprises a text description of the relation (Buckner also discloses that each entry is supplemented by a descriptor (text) of the relationship. See column 5, line 64 through column 6, line 10).
As to claims 7 and 16, Bunker further teaches receiving an additional user input via the GUI for adding an object to a given node selected from the plurality of nodes in the mind map (Bunker discloses customizing a mind map such as adding new relationship between existing nodes or adding new nodes and the new relationships those new nodes in column 14, line 52-64).
Allowable Subject Matter
Claims 6, 8-10, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to specifically recite “creating, for the new node, (i) an entry in a second data structure in the database, which entry in the second data structure comprises a data set identifier and a set name, and (ii) an entry in a third data structure in the database, which entry in the third data structure comprises an identifier of a property of the new node and the data set identifier; creating an entry in a fourth data structure of the database, which entry in the fourth data structure comprises an object identifier and a data set identifier corresponding to the selected node; creating an entry in a fifth data structure of the database, which entry in the fifth data structure comprises the object identifier, an identifier of a property and an object value assigned to the property; creating an entry in a sixth data structure of the database, which entry in the sixth data structure comprises an identifier of a relation between the object and an additional object, the object identifier of the object and an additional object identifier of additional object”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161